                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                         v.                      )   Case No. 18-00295-01-CR-W-GAF/
                                                 )            19-00205-01-CR-W-GAF
 JAMES HAWKINS,                                  )
                                                 )
                               Defendant.        )

                    MEMORANDUM OF MATTERS DISCUSSED AND
                     ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGES: In case 18-00295-01-CR-W-GAF, on August 6, 2019, the Grand Jury
returned a two-count Superseding Indictment charging that on or about January 12, 2018, the
Defendant, James Hawkins, having been convicted of a crime punishable by imprisonment for a
term exceeding one year knowingly possessed a firearm (Count One) and possessed a shotgun
having a barrel of less than 18 inches in length which was not registered to him in the National
Firearms Registration and Transfer Record (Count Two.)

In case 19-00205-01-CR-W-GAF, on June 25, 2019, the Grand Jury returned a one-count
Indictment charging that on or about May 20, 2019, in the Western District of Missouri, the
defendant, James E. Hawkins, knowingly possessed and caused to be present a dangerous weapon
in the Charles Evans Whittaker Courthouse for the Western District of Missouri, a Federal court
facility.

On December 3, 2019, these two matters were consolidated.

The following matters were discussed, and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Robert M. Smith and Trey Alford
     Case Agent: Charlie Backer, ATF
     Defense: pro se
OUTSTANDING MOTIONS:
18-00295-01-CR-W-GAF:
 12/13/2019     78   PRO SE MOTION to Dismiss for Lack of Venue by James Hawkins.
                     Suggestions in opposition/response due by 12/30/2019 unless otherwise
                     directed by the court. (Woods, Gloria) (Entered: 12/16/2019)

19-00205-01-CR-W-GAF:
 12/13/2019     36   PRO SE MOTION to Dismiss for Lack of Venue by James E Hawkins.
                     Suggestions in opposition/response due by 12/27/2019 unless otherwise
                     directed by the court. (Woods, Gloria) (Entered: 12/16/2019)


TRIAL WITNESSES:
     Government: 0 with stipulations; 4-8 without stipulations
     Defendant: 0 witnesses
TRIAL EXHIBITS:
     Government: approximately 10-20 exhibits
     Defendant: approximately 0 exhibits

DEFENSES: General denial in both cases.


POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 3 days total
     Government’s case including jury selection: 2 day(s)
     Defendant: 1 day(s)

STIPULATIONS: None

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

        Witness and Exhibit List
              Government: Proposed Witness List filed June 14, 2019 in 18-00295-01-CR-W-
              GAF. Updated list(s) due on or before December 26, 2019.
              Defendant: Due on or before December 26, 2019.

        Counsel are requested to list witnesses in alphabetical order on their witness list.

        Exhibit Index, Voir Dire, Jury Instructions: Due on or before Thursday, January 2,

2020.

                                                 2
Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before Thursday, January 2, 2020.


TRIAL SETTING: Criminal jury trial docket set for January 6, 2020.

       Please note: Government requests the first week of the trial docket as he has another case
       going the second week of the docket. Defendant objects stating he wants the second week
       of the docket due to his work schedule.

       Defendant advises the Court that he wishes this to be a bench trial. Government has no
       objection. The Court has advised Mr. Hawkins that the request to waive his right to a jury
       trial must be in writing.


       IT IS SO ORDERED




                                                     /s/ Lajuana M. Counts
                                                    LAJUANA M. COUNTS
                                                    UNITED STATES MAGISTRATE JUDGE




                                               3
